NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 19, 2015 
                                 Decided March 20, 2015 
                                              
                                          Before 
 
                        DANIEL A. MANION, Circuit Judge 
                       
                        ILANA DIAMOND ROVNER, Circuit Judge
                       
                        DIANE S. SYKES, Circuit Judge 
 
No. 14‐1518                                      Appeal from the 
                                                 United States District Court 
UNITED STATES OF AMERICA,                        for the Northern District of Illinois, 
      Plaintiff‐Appellee,                        Eastern Division. 
                                                  
      v.                                         No. 11 cr 643‐1 
                                                  
ARTURO FLORES,                                   James B. Zagel, 
      Defendant‐Appellant.                       Judge. 
 
                                        O R D E R 

       Arturo Flores pleaded guilty to conspiring to possess and distribute one kilogram 
or more of a mixture containing heroin and 500 grams or more of a mixture containing 
cocaine, see 21 U.S.C. §§ 841(a)(1), 846, and was sentenced below the guidelines range to 
168 months’ imprisonment. Flores filed a notice of appeal, but his appointed lawyer 
asserts that the appeal is frivolous and seeks to withdraw under Anders v. California, 
386 U.S. 738 (1967). Flores has not accepted our invitation to comment on counsel’s 
motion. See 7TH CIR. R. 51(b). Counsel submitted a brief explaining the nature of this case 
and addressing the issues that an appeal of this kind might be expected to involve. 
Because the analysis in counsel’s brief appears to be thorough, we limit our discussion to 
No. 14‐1518                                                                               Page 2 
 
the issues identified in that brief. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   
 
        Counsel begins by considering whether Flores could challenge the voluntariness 
of his guilty plea but neglects to say whether he consulted with his client about this 
possibility. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. 
Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). This uncertainty does not require that we deny 
this Anders submission, however, because the discussion in the brief and our own review 
of the record persuade us that any challenge to the guilty plea would be frivolous. Flores 
did not move to withdraw his guilty plea in the district court, and thus we would review 
the plea colloquy only for plain error. See United States v. Vonn, 535 U.S. 55, 59, 62–63 
(2002); United States v. Davenport, 719 F.3d 616, 618 (7th Cir. 2013). The transcript of the 
colloquy shows that the district court complied with Rule 11 of the Federal Rules of Civil 
Procedure. The court notified Flores that he could be prosecuted for perjury if he lied 
during the hearing, FED. R. CRIM. P. 11(b)(1)(A), advised Flores of the constitutional 
rights he was waiving by pleading guilty and forgoing a trial, FED. R. CRIM. P. 
11(b)(1)(B)–(F), ensured that Flores understood the charges against him and the penalties 
he faced, FED. R. CRIM. P. 11(b)(1)(G)–(M), and verified that no one had threatened or 
coerced him into entering into the plea agreement, FED. R. CRIM. P. 11(b)(2). The 
government proffered a factual basis for the plea, which Flores acknowledged was 
correct. FED. R. CRIM. P. 11(b)(3).   
 
        Counsel next considers whether Flores could argue that the district court 
inappropriately adopted a guidelines range agreed upon by the parties rather than 
calculate the range on its own. But as counsel rightly points out, the court correctly 
calculated the low end of the range, 188 months, based on a total offense level of 36 and 
criminal‐history category I. See U.S.S.G. § 2D1.1(a)(5), (c)(2), cmt. n.8(D) (2013). 
         
        Counsel also addresses whether Flores could argue that the district court erred at 
sentencing by not asking him directly whether he had read the presentence report. 
See FED. R. CRIM. P. 32(i)(1)(A). But as counsel notes, the district court verified with trial 
counsel that he had discussed the presentence report with Flores; any such argument 
would thus be frivolous. See United States v. DeLeon, 704 F.3d 189, 197 (1st Cir. 2013).   
         
        Counsel also considers whether Flores could argue that the district court erred by 
not considering three of his arguments in mitigation—that he should have been 
sentenced leniently based on his impoverished childhood, the costs associated with 
continuing to incarcerate a foreign national facing removal, and his poor health. But the 
No. 14‐1518                                                                              Page 3 
 
first two mitigating arguments are “stock” arguments that district courts need not 
explicitly address. See United States v. Cheek, 740 F.3d 440, 455–56 (7th Cir. 2014) (difficult 
childhood); United States v. Mendoza, 576 F.3d 711, 722 (7th Cir. 2009) (deportation). As 
for his argument concerning his poor health, Flores did not explain why his health 
conditions warranted a lighter sentence, and, further, the district court discussed the 
ability of the Bureau of Prisons to adequately provide for Flores’s medical treatment. 
See Rita v. United States, 551 U.S. 338, 360 (2007); United States v. Collins, 640 F.3d 265, 271 
(7th Cir. 2011); United States v. Allday, 542 F.3d 571, 573 (7th Cir. 2008). 
         
        Finally, counsel considers whether Flores could challenge the reasonableness of 
his prison sentence and properly concludes that such a challenge would be frivolous. 
Flores’s 168‐month sentence is below the low end of his calculated guidelines range of 
188 to 235 months. Counsel gives no reason to disregard the presumption that this 
below‐guidelines sentence is reasonable, see United States v. Womack, 732 F.3d 745, 747 
(7th Cir. 2013); United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008), and we see none. 
The district court adequately considered the relevant 18 U.S.C. § 3553(a) factors, 
including Flores’s personal characteristics (noting that some defendants are particularly 
gifted at carrying out drug transactions and that Flores had “certain gifts that are worth 
something”) and the need to impose a sentence that reflected the seriousness of the 
offense (noting that the guidelines would be amended later that year to reflect a lower 
sentence for Flores’s offense of conviction). 
 
        Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is 
DISMISSED.